Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 19-BG-672

IN RE CHARLES A. MURRAY

A Member of the Bar of the
District of Columbia Court of Appeals.                      2019 DDN 155
Bar Registration No. 59089


BEFORE: Thompson and Easterly, Associate Judges, and Steadman, Senior Judge.


                                   ORDER
                           (FILED – December 19, 2019)

       On consideration of the certified order of the Supreme Court of Florida
suspending respondent from the practice of law in the state of Florida for a period of
180 days; this court’s September 19, 2019, order suspending respondent pending
further action of the court and directing him to show cause why the functionally
equivalent reciprocal discipline of a 180-day suspension with a fitness requirement
should not be imposed; and the statement of Disciplinary Counsel regarding
reciprocal discipline; and it appearing that respondent failed to file either a response
to the court’s show cause order or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Charles A. Murray is hereby suspended from the practice of
law in the District of Columbia for a period of 180 days with reinstatement
contingent on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
No. 19-BG-672


       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files an affidavit that
fully complies with the requirements of D.C. Bar R. XI, § 14(g).




                                 PER CURIAM